8. EU strategy for reform in the Arab world (vote)
- Report: Rocard
- Before the vote on Amendment 19:
(IT) Mr President, I propose that the phrase 'full respect, including legal respect, for different sexual orientations', should be amended as follows: 'full respect for, and non-discrimination against, different sexual orientations'.
(Parliament accepted the oral amendment)
- Before the vote on Amendment 14:
(IT) Mr President, I propose to replace the term 'Palestinian State' with 'democratic Palestinian State'.
(Parliament accepted the oral amendment)
(FR) Mr President, my group does not object to the oral amendment, but we are not in favour of Amendment 14, even when amended by the oral amendment.
- Before the vote on Amendment 20:
(FR) This is simply a linguistic point, given that it is the French version that is deemed authentic. Thus the words 'secular Islamicists' would not replace the words 'moderate Islamicists' but would be regarded as an addition.
- Before the vote on Amendment 21:
(FR) Mr President, Mr Cappato has tabled an oral amendment, by means of which he is asking for the separation of Church and State more or less to be guaranteed. We would ask to add as an oral amendment:
'as it should be in any democracy'.
(FR) Indeed, while Islam mixes politics and religion, in Europe, among our countries, there are also those who do not separate Church and State.
(Applause from the left)
(IT) Mr President, Mr Cappato's amendment deals with the separation of political and religious power. We are talking about countries of the Arab world here, not about countries of Europe. If the amendment relates to the countries of the Arab world, we are in agreement, because, when we speak of the church, we refer solely to the Catholic or the Protestant church.
This amendment relates to religious power and political power, and it should be made clear that we are referring only to these two elements, since I thought that I could discern in what Mrs de Keyser said an attempt to insert extraneous elements into this report.
Mrs De Keyser's amendment introduces a phrase which is universal in scope. It says 'in any democracy'. The amendment is therefore intended to be universal in scope.
(IT) Mr President, I am personally very happy with the amendment tabled by Mrs de Keyser, which I consider to be more or less taken for granted; if it is not, then that is all the more reason for this amendment to be put forward.
(IT) Mr President, I believe that each of us has the right in this Parliament to speak, to express our own ideas and to have clear information in the texts that we are about to adopt.
With regard to the authentic text, the amendment by Mr Cappato says, in Italian, 'anche garantendo l'indipendenza e la separazione delle istituzioni e del potere politico dalle autorità religiose' - 'also guaranteeing the independence and separation of institutions and political power from the religious authorities'. This is the text, but we are talking about the church and the State. The terms are 'political power' and 'religious authorities'.
(Parliament rejected the oral amendment)
(FR) Mr President, I should simply like to ask my group, under these circumstances, to vote against.